In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals, as limited by his brief, from so much of an order of disposition of the Family Court, Kings County (Elkins, J.), dated November 14, 2006, as, after fact-finding and dispositional hearings, terminated his parental rights and transferred custody and guardianship of the subject child to the petitioner Mercyfirst and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly found that the father permanently neglected the subject child. Despite the agency’s diligent efforts to strengthen the parental relationship (see Social Services Law § 384-b [7] [f]; Matter of Sheila G., 61 NY2d 368, 373 [1984]), the father failed to plan for the child’s future (see Matter of Samuel Fabien G., 52 AD3d 713 [2008]; Matter of Arriola Nicole S., 45 AD3d 407, 408 [2007]; Matter of Ray A., 30 AD3d 410, 411 [2006]).
Furthermore, the evidence adduced at the dispositional hearing supported the Family Court’s finding that termination of the father’s parental rights was in the best interests of the child *1041(see Family Ct Act § 631; Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Spolzino, J.E, Ritter, Santucci and Garni, JJ., concur.